Name: 2006/54/EC: Council Decision of 30 January 2006 on the principles, priorities and conditions contained in the European Partnership with Albania and repealing Decision 2004/519/EC
 Type: Decision
 Subject Matter: European construction;  political framework;  economic conditions;  economic policy;  rights and freedoms;  trade policy;  Europe
 Date Published: 2006-02-07; 2008-12-12

 7.2.2006 EN Official Journal of the European Union L 35/1 COUNCIL DECISION of 30 January 2006 on the principles, priorities and conditions contained in the European Partnership with Albania and repealing Decision 2004/519/EC (2006/54/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 533/2004 of 22 March 2004 on the establishment of European Partnerships in the framework of the stabilisation and association process (1) and in particular to Article 2 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Thessaloniki European Council of 19 and 20 June 2003endorsed the introduction of the European Partnerships as a means to materialise the European perspective of the Western Balkan countries within the framework of the stabilisation and association process. (2) Regulation (EC) No 533/2004 provides that the Council is to decide on the principles, priorities and conditions to be contained in the European Partnerships, as well as any subsequent adjustments. (3) The Council adopted on 14 June 2004 a first European Partnership with Albania (2). It is appropriate to update this Partnership in order to identify renewed priorities for further work, on the basis of the findings of the 2005 Progress Report on Albania's preparations for further integration with the European Union. (4) Regulation (EC) No 533/2004 stated that the follow up to the European Partnerships will be ensured within the framework of the mechanisms established under the stabilisation and association process. (5) In order to prepare for further integration with the European Union, Albania is expected to develop a plan with a timetable and specific measures to address the priorities of this European Partnership. (6) Decision 2004/519/EC should therefore be repealed, HAS DECIDED AS FOLLOWS: Article 1 In accordance with Article 1 of Regulation (EC) No 533/2004, the principles, priorities and conditions in the European Partnership with Albania are set out in the Annex hereto, which forms an integral part of this Decision. Article 2 The implementation of the European Partnership shall be examined through the mechanisms established under the stabilisation and association process, notably the annual Progress Reports presented by the Commission. Article 3 Decision 2004/519/EC shall be repealed. Article 4 This Decision shall take effect on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 30 January 2006. For the Council The President U. PLASSNIK (1) OJ L 86, 24.3.2004, p. 1. (2) Council Decision 2004/519/EC of 14 June 2004 on the principles, priorities and conditions contained in the European Partnership with Albania (OJ L 223, 24.6.2004, p. 20). ANNEX ALBANIA 2005 EUROPEAN PARTNERSHIP 1. INTRODUCTION The Thessaloniki European Council endorsed the introduction of the European Partnerships as a means to materialise the European perspective of the Western Balkan countries within the framework of the stabilisation and association process. The first European Partnership with Albania was adopted by the Council on 14 June 2004. It is appropriate to update this first partnership on the basis of the findings of the 2005 Progress Report on Albania. The second European Partnership identifies new priorities for action. The new priorities are adapted to the country's specific needs and stage of preparation and will be updated as necessary. The European Partnership also provides guidance for financial assistance to the country. Albania is expected to develop a plan with a timetable and specific measures to address the priorities. 2. PRINCIPLES The stabilisation and association process remains the framework for the European course of the western Balkan countries, all the way to their future accession. The main priorities identified for Albania relate to its capacity to meet the criteria defined by the Copenhagen European Council of 1993 and the conditions set for the stabilisation and association process, notably the conditions defined by the Council in its conclusions of 29 April 1997 and 21 and 22 June 1999, the content of the final declaration of the Zagreb Summit of 24 November 2000 and the Thessaloniki Agenda. 3. PRIORITIES The priorities listed in this European Partnership have been selected on the basis that it is realistic to expect that Albania can complete them or take them substantially forward over the next few years. A distinction is made between short-term priorities, which are expected to be accomplished within one to two years, and medium-term priorities, which are expected to be accomplished within three to four years. The priorities concern both legislation and the implementation thereof. Taking into account the substantial costs involved with meeting all the EU requirements as well as the complexity of these requirements in certain areas, this partnership does not include all important tasks at this stage. Future partnerships will include further priorities in line with progress made by the country. Among the short term priorities, the key priorities have been identified and grouped together at the beginning of section 3.1. The order of these key priorities does not imply a ranking in their importance. 3.1. SHORT-TERM PRIORITIES Key priorities  Achieve improved concrete results in the fight against organised crime, in particular by making full use of the provisions of the new organised-crime laws and accelerating the implementation of the action-oriented measures against organised crime.  Implement and update the 2004 to 2005 anti-corruption action plan and the recommendations of the Council of Europe's Group of States against corruption (GRECO) evaluation reports.  Implement existing legislation on the restitution/compensation of real estate. In particular, accelerate both the first registration of properties and the processing of restitution claims and ensure that strategies and mechanisms for compensation are sustainable.  Foster media freedom, in particular by expediting the adoption of appropriate legislation for the print media and improve legislation on the electronic media, taking into account EU standards.  Further strengthen public sector governance, in particular public investment management, planning and execution. Political requirements Democracy and the rule of law Governance  Ensure political focus and institutional commitment and encourage constructive consensus on the implementation of the reforms necessary for progress within the stabilisation and association process. Elections  Prepare the 2006 local elections properly and in time, implementing promptly the recommendations issued by OSCE/Office for democratic institutions and human rights following the 2005 parliamentary elections, in particular by improving voters' lists. Public administration  Ensure the application of the Law on Public Service in public administration appointments and operation.  Ensure that recruitment, transfer and dismissal of civil servants are conducted according to the established rules.  Ensure enforcement of the Civil Service Law and take steps towards its improvement.  Ensure the availability of appropriate premises, equipment and trained staff to the Ministry of European Integration, and improve coordination between it and the line ministries.  Make full and effective use of the integrated planning system. Judicial system  Increase the transparency of the criminal and civil justice process.  Guarantee that judges and prosecutors are appointed through competitive examinations.  Foster the status, independence and constitutional protection of judges.  Establish objective rules for the transparent assignment of cases to judges.  Establish a transparent and merit-based system for the evaluation of prosecutors.  Improve coordination between prosecutors and police.  Ensure that the relevant international conventions are observed in establishing and running new penitentiary facilities.  Ensure that the appropriate resources are available for credible witness protection.  Achieve a continuous increase in the rate of execution of court rulings. Anti-corruption policy  Adopt the necessary legislation to harmonise the Albanian legal framework with European Conventions on Corruption (in criminal and civil matters) ratified by Albania as well as the relevant UN Conventions.  Improve the existing legislation on bribery and implement it with due regard for inter-ministerial coordination.  Ensure enforcement of the Law on Declaration of Assets.  Strengthen the institutional capacity to investigate and prosecute corruption.  Ensure that the Specialised Unit attached to the Tirana Prosecution Office (dealing with financial crimes) also covers corruption cases.  Reduce the list of officials covered by immunity, and grant immunity only where strictly appropriate. Human rights and the protection of minorities Observance of international human rights law  Ensure that all law enforcement bodies are fully aware of their human rights obligations, and that they implement them in accordance with international conventions ratified by Albania, in particular the European Convention on Human Rights.  Address cases of ill-treatment by law enforcement bodies through appropriate prosecution of perpetrators.  Ensure the compliance of the Albanian Criminal Code with the UN Convention against Torture.  Implement the 2004 master plan to improve conditions for detainees and prisoners on remand.  Ensure that the code of ethics for the prisons system is rigorously observed. Civil and political rights  Bring Albania's legislation on defamation into line with EU standards, and implement it.  Expedite effective legislation to ensure transparency on media ownership.  Improve the management of the National Council on Radio and Television and finalise the national plan for radio and television frequencies.  Promote the independence and professional standards of journalists.  Ensure that legal measures forbidding the sale of state property before restitution can take place are rigorously enforced. Minority rights, cultural rights and the protection of minorities  Improve the legal framework on minorities so that it meets the requirements of the Council of Europe Framework Convention for the Protection of National Minorities, and ensure its implementation throughout Albania in particular as regards increasing the use of minority languages in citizens' dealings with the authorities and the display of traditional local names, improving access to media for persons belonging to minorities and extending minority language education.  Implement the National Strategy for the Roma, as part of the government's strategy for combating poverty and social exclusion. Provide accurate data on the size of minorities in Albania. Regional issues and international obligations  Comply with the stabilisation and association process and Thessaloniki commitments in terms of regional cooperation and good neighbourly relations.  Ensure implementation of all regional free trade agreements and work towards the future regional Free Trade Agreement in south-east Europe.  Conclude and implement agreements with neighbouring countries and ensure their effective implementation, notably on trade, cross border cooperation, the fight against organised crime, trafficking and smuggling, judicial cooperation, border management, readmission, environment, transport and energy. Economic requirements  Maintain macroeconomic stability by accelerating fiscal reforms, in particular regarding the budget process, expenditure management and public sector pay reform.  Improve budgeting procedures through strengthened links between policy objectives and budget planning and execution.  Reduce the grey economy by effective and non-discriminatory enforcement of tax legislation and intensifying the fight against fiscal fraud.  Take steps to allow for the successful privatisation of Albtelecom.  Improve macroeconomic statistics and the coverage of the business register.  Implement the national strategy for social and economic development, ensuring close coordination with the updated Action Plan for the Implementation of European Partnership Priorities.  Take measures to improve social protection systems and to combat social exclusion. European standards Internal market Free movement of goods  Strengthen the administrative capacity of the WTO Secretariat and the Export Promotion Agency.  Take measures to increase the awareness of economic operators in relation to the concepts of standards and certification and their importance in international trade.  Design a national market surveillance strategy and strengthen the Consumer Protection Department.  Ensure that the Accreditation Department has an adequate physical infrastructure and trained staff, and adopt a comprehensive work plan for Albania's future membership of the European Cooperation for Accreditation. Movement of persons, services and right of establishment  Modify the present legislation on the right of establishment to fully ensure equal treatment of foreign and domestic firms, a clear distinction between the temporary and permanent provision of services and compatibility with Stabilisation and Association Agreement (SAA) requirements.  Ensure proportionality in the treatment of cross-border provision of services.  Strengthen the legal and supervisory framework for the banking and insurance sectors, including the establishment of independent and properly-staffed supervisory authorities. Free movement of capital  Improve the prudential monitoring of the financial sector.  Take further measures to reduce the use of cash in the economy. Customs and taxation  Further align customs legislation and procedures with the EU acquis, in particular ensure that rules and procedures for transit, customs warehouses, customs valuation, physical controls and risk analysis are aligned with EU standards and, where relevant, international conventions.  Fully implement the automatic system for custom data, customs declaration and processing system in all customs offices.  Take all necessary steps to properly implement rules of origin.  Further approximate tax legislation with the EU acquis and commit to the principles of the Code of Conduct for Business Taxation, ensuring that new tax measures also conform to these principles.  Complete the process of computerising tax offices. Competition  Improve existing competition legislation to reinforce competition control.  Reinforce the budget and staffing of the Competition Authority.  Adopt implementing legislation on State aid.  Establish an operationally independent State aid authority.  Ensure progress towards the completion of a comprehensive State aid inventory. Public procurement  Enforce current public procurement legislation and take steps to bring it up to EU standards.  Ensure strict implementation of tendering procedures.  Strengthen the Public Procurement Agency as well as public procurement entities in line ministries.  Ensure the investigation and criminal prosecution of procurement-related offences. Intellectual property law  Strengthen the administrative capacity for intellectual property rights (IPR) protection, including the establishment of the Albanian Office for Copyright.  Adopt new legislation on industrial property.  Further increase awareness of IPR issues amongst the business community and law enforcement bodies, including the judiciary.  Intensify enforcement against piracy and counterfeiting. Sectoral policies Industry and SME  Improve the financial sustainability of the SME Agency and implement the national training programme for SMEs.  Implement the European Charter for Small and Medium-sized Enterprises.  Implement the Action Plan for the Removal of Administrative Barriers to Investment and ensure proper, non-discretionary, non-discriminatory implementation of business-related legislation, rules and procedures.  Make company registration cheaper, easier and possible throughout the country.  Improve procedures for obtaining licenses, permits and certificates.  Reform the pre-paid tax system to make it less unfavourable for start-up companies.  Implement the April 2005 action plan to address the informal economy.  Set up procedures to assess the business impact of planned regulatory measures.  Adopt improved commercial legislation.  Ensure effective launch of the loan guarantee fund and ensure professional and independent management of the scheme.  Adopt the e-signature law. Agriculture and fisheries  Strengthen the food safety system and related control systems.  Clarify competences and reinforce staffing in the veterinary service.  Upgrade the laboratories of the Veterinary Research Institute.  Improve phytosanitary and veterinary conditions in compliance with EU requirements, particularly for products with a strong export potential.  Step up efforts in aligning the legislation with the EU veterinary and phytosanitary acquis and align the system of animal identification and registration for bovines with EU requirements.  Reinforce the collection and processing of agricultural statistics in line with EU standards and methodology. Environment  Strengthen administrative capacity and coordination at national and local level.  Implement legislation on environmental impact assessment.  Adopt a strategy to further align environmental legislation with the EU acquis, and properly implement existing legislation, especially as regards enforcement.  Take action on the environmental hot-spots at Sharra solid waste landfill and the Patos-Marinez oil extraction area.  Further develop and implement the national water and sanitation strategy and the rural strategy for water supply and sewerage and develop and start implementing a strategy for progressive alignment to the acquis in the area of water supply and sanitation.  Implement international conventions to which Albania is party in the field of nature protection. Transport policy  Implement the national transport plan including the planning and budgeting of transport asset maintenance.  Implement the road safety programme, and improve road safety conditions by starting to align Albanian legislation with the EU acquis on weights and dimensions, roadworthiness tests, technical roadside inspections, driver licences and vehicle registration documents.  Take measures to prevent illegal construction along new roads and take measures to prevent unsafe access to national roads.  Begin the necessary reform of the railway sector.  Apply public procurement procedures systematically to large investments.  Ensure that the Air Code is amended to be in line with the EU acquis in view of the European Common Aviation Area.  Improve the maritime safety conditions, particularly the detention rate of Albanian ships pursuant to the Paris Memorandum of Understanding. Energy  Continue to implement the revised Action Plan for the Implementation of the National Energy Strategy.  Start implementing the commitments undertaken in the framework of the Energy Community Treaty. Information society and media  Ensure that electronic communications legislation takes account of EC directives and is enforced.  Strengthen the role and capacity of the telecommunications regulatory entity, ensure its independence, and establish an improved appeals system.  Take measures to achieve a competitive market for electronic communications networks and services.  Start the process of alignment with the European Convention on Transfrontier Television and the television without frontiers Directive.  Reinforce the administrative capacity of the National Council on Radio and Television and finalise the national plan for radio and television. Financial control  Further develop the Public Internal and Financial Control policy paper and clearly define the inspection function, separate from other control and internal audit functions.  Strengthen the operational capacity of the Supreme Audit Institution and ensure its functional and financial independence. Justice, freedom and security Visa, border control, asylum and migration  Issue travel documents in accordance with international standards and establish a centralised IT network for the administration of visas.  Adopt amendments to the Law on Foreigners to bring visa legislation closer to EU standards.  Implement Albania's Ohrid commitments on border security and management, in particular establishing an integrated border management strategy in accordance with EU guidelines.  Focus increased financial and human resources on addressing human trafficking and illegal migration.  Ensure that border management at Tirana International Airport, and at Durres and Vlora ports complies with international standards.  Foster inter-agency cooperation at the border between customs and the border police.  Ensure signature of and alignment with the 1977 European Convention on the Legal status of Migrant Workers.  Implement the EC/Albania readmission agreement and negotiate readmission agreements with the countries of origin of transiting migrants.  Focus sufficient administrative and financial capacity on implementing legislation on asylum and migration and in particular implementing the related national strategies and action plans. Money laundering  Take urgent measures for better enforcement of anti-money laundering legislation in terms of convictions, confiscations, seizures and the freezing of assets.  Enhance the capacity of the Financial Intelligence Unit, the prosecutor's offices and the police Economic Crimes Unit by ensuring the provision of appropriate financial and IT resources and improving working-level cooperation.  Ensure the EU compliance of the current Law on the Prevention of Money Laundering.  Further improve cooperation with the authorities of other countries, in particular by using the Regional Financial Intelligence Network more actively.  Ensure proper enforcement of reporting obligations and examine transaction reporting thresholds. Drugs  Implement the national anti-drug strategy and the related action plan.  Improve the training, equipment and continuity of management of police officers involved in the fight against drugs.  Identify and prosecute those responsible for corruption related to the drugs trade at all levels in the public administration.  Take steps to ensure better coordination both domestically and with partners in other countries in the fight against drugs.  Ensure greater transparency in seizure figures, and take measures to dispose properly of drugs seized in old cases. Police  Ensure the full implementation of the law on ranks.  Further improve the management of the Albanian State Police and ensure it is able to manage its resources independently.  Strengthen the police internal affairs unit and ensure proper prosecution of police officers for criminal offences.  Accelerate efforts to reach an agreement with Europol.  Establish a consolidated manual of procedures for all criminal police officers.  Strengthen community policing. Fighting organised crime and terrorism  Define more precisely the respective responsibilities of the various state bodies involved in the fight against organised crime and terrorism, and take measures to enhance cooperation, in particular between the judicial authorities and the police.  Take further measures to establish coherent and coordinated intelligence gathering and processing systems.  Enhance the use of special investigative means, the interception of telecommunications, and the use of intelligence information.  Urgently put in place concrete measures to guarantee witness protection.  Take measures to provide counter-terrorist analysts and investigators with better equipment and training.  Take further steps to bring security at Tirana airport up to international standards. 3.2. MEDIUM-TERM PRIORITIES Political requirements Democracy and the rule of law Elections  Take early action in preparation for the next parliamentary elections. Public administration  Ensure that the sectors of the administration responsible for the implementation of SAA provisions, as well as those involved in the implementation of EC financial assistance, are adequately trained and equipped to carry out their duties.  Introduce results-oriented management and training for civil servants.  Design and implement a civil service salary structure which allows both proper budgetary planning and a motivating career structure. Judicial system  Ensure prosecution of serious crimes, especially organised crime, with particular attention to cross-border cooperation mechanisms.  Ensure continued and appropriate training of judges and prosecutors, including in human rights, ethics and commercial matters and SAA-related issues.  Review the role and qualifications of judicial administrators, and progressively incorporate them into the civil service, ensuring pay parity with ministry staff.  Ensure the financial sustainability of the Magistrates' School.  Enforce legislation on witness protection. Anti-corruption policy  Implement European Conventions on Corruption in criminal and civil matters ratified by Albania as well as the relevant UN Conventions.  Achieve significant results in the fight against corruption, at all levels and in all fields, through enforcement of adequate legislation. Human rights and the protection of minorities Observance of international human rights law  Ensure that detainees and prisoners on remand are treated in accordance with international standards.  Guarantee that human dignity and personal safety is respected in detention centres, prisons and mental institutions, in accordance with international conventions. Civil and political rights  Improve the juvenile justice system.  Ensure compliance with the Council of Europe Convention for the Prevention of Torture and Inhuman and Degrading Treatment or Punishment.  Enforce legislation on restitution/compensation of properties confiscated during the communist period.  Complete the process of land registration.  Ensure that transfers of property are carried out in accordance with the law, and ensure the proper functioning of all bodies involved in the process (notaries, property register, etc.). Freedom of expression, association and peaceful assembly  Enforce new legislation for printed and electronic media taking into account EU standards.  Ensure that TV frequency allocation is carried out in a fair and non-discriminatory manner, in accordance with the national plan, and that requirements are fully respected by broadcasters.  Improve the neutrality of the State television company.  Encourage continued improvement of the quality of journalism.  Encourage the active participation of NGOs and other civil society organisations in the government decision-making process. Regional issues and international obligations  Promote regional dialogue, stability, good neighbourliness and cooperation. Economic requirements  Maintain sustainable macroeconomic policies, continuing with fiscal adjustments and consolidation, and, in particular, enhancing the sustainability of the trade/current account deficits by enhancing export competitiveness.  Continue with a prudent monetary and exchange rate policy stance.  Further strengthen external audit, financial control management and internal audit.  Establish effective procedures for the detection, treatment and follow-up of cases of (suspected) fraud and other irregularities affecting national and international funds.  Continue privatisation, in particular in the financial and energy sectors.  Ensure that provisions in relation to land classification and the use of land are respected.  Develop and adopt legislation for the taxation of land and real estate.  Step up efforts to improve the education system, including primary education, and to create a modern vocational education and training system. European standards Internal market Free movement of goods  Ensure administrative capacity to implement SAA requirements in this area.  Make further progress in adopting European standards and speed up efforts to become a full member of the European Committee for Standardisation, of the European Committee for Electrotechnical Standardisation and of the European Telecommunications Standards Institute.  Progress in transposing new and global approach and old approach directives.  Fully establish a market surveillance system required by the acquis on free movement of goods.  Ensure improved functioning, taking into account EC best practices, of the bodies responsible for standardisation, accreditation and certification as well as those responsible for metrology and calibration.  Ensure Albania's membership of the European Cooperation for Accreditation. Movement of persons, services and right of establishment  Ensure that the implementation of legislation on the right of establishment is conducted fairly and impartially. Free movement of capital  Ensure progress on the full liberalisation of the movement of capital in order to be able to fulfil Albania's 2010 WTO deadline. Customs and taxation  Ensure the continued approximation of Albanian customs and taxation legislation to the EU acquis, and further increase administrative capacity to implement customs legislation, and to fight corruption, cross-border crime and fiscal evasion.  Improve transparency and the exchange of information with EU Member States in order to facilitate the enforcement of measures to prevent the avoidance or evasion of taxes. Competition  Enforce competition legislation consistently regarding both antitrust and State aid. Public procurement  Ensure the alignment of Albania's legal framework with the EU acquis.  Achieve fully operational public procurement structures, ensuring strict operation of public procurement procedures in compliance with the law and with SAA requirements. Intellectual property law  Fully implement international conventions ratified in the field of intellectual, commercial and industrial property rights.  Ensure proper implementation of IPR, and achieve improved results in the fight against piracy and counterfeiting.  Guarantee sufficient administrative capacity to comply with SAA requirements in this area.  Establish regional copyright offices. Statistics  Develop business and social statistics, including labour market statistics, and make progress towards implementing all European classifications, including the classification of statistical regions. Sectoral policies Industry and SME  Enforce improved commercial legislation.  Ensure that judges are well trained in commercial and corporate legislation.  Ensure that the strategy to combat the informal economy keeps pace with developments in the sector.  Further develop specialised business support structures (e.g. incubators and clusters) and examine feasibility for a business/technology park.  Start designing and applying an integrated research policy and further develop measures to boost innovation and competitiveness of small companies.  Introduce disclosure and financial reporting standards in line with EU standards and ensure their effective enforcement. Agriculture and fisheries  Take measures to ensure that Albanian fisheries policy moves closer to EU standards, in particular in the areas of resource management, inspection and control and in market and structural policies.  Develop strategies for land use, the land market, rural development, diversification of farm activities and enhancing agricultural competitiveness.  Achieve substantial improvements in terms of food safety and phytosanitary and veterinary conditions, in compliance with EC requirements.  Prepare a programme for upgrading food processing establishments to meet EU requirements.  Start action with a view to identifying sheep and goats and registration of their movements.  Start action with a view to ensuring an efficient control of domestic plant production in particular for products with EU specific requirements and set up analytical capacity in the phytosanitary sector. Environment  Continue efforts to address toxic hotspots.  Reduce pollution produced by the Balsh refinery, including discharges into the Gjanica River, and take measures to tackle water pollution in general.  Strengthen environmental monitoring and ensure sufficiently dissuasive sanctions against polluters.  Continue to implement regional and international environmental commitments. Transport policy  Continue implementation of the Albania transport master plan, including efforts to complete the east-west corridor and north-south axis.  Complete the necessary institutional reforms to improve transport asset management, prioritisation of investments, policy making and the involvement of the private sector.  Make substantial progress on the rehabilitation of the ports of Durres and Vlora and consolidate port operations there.  Achieve improved results in terms of road safety, and take additional steps for further improvement.  Implement the Memorandum of Understanding of the south-east Europe core regional transport network including the Transport Observatory. Energy  Continue to ensure the proper implementation of action plans in relation to the electricity sector, and further progress with the implementation of the Albanian energy strategy.  Ensure timely implementation of the various projects aimed at improving the infrastructure for electricity production, transmission and distribution.  Continue to implement regional and international commitments in the energy field with a view to establishing a competitive regional energy market. Information society and media  Further transpose and implement the EU framework for electronic communications.  Continue the process of alignment with the European Convention on Transfrontier Television and the television without frontiers Directive. Financial control  Develop and implement the principles of decentralised managerial accountability and functionally independent internal audit according to international standards and EU best practice.  Develop procedures and administrative capacities to ensure effective protection of EU financial interests. Justice, freedom and security Visa, border control, asylum and migration  Ensure full compliance of all Albanian travel documents with international standards.  Implement the integrated border management strategy and all international commitments undertaken by Albania in the area of border management.  Ensure that border management at Tirana International Airport, and at Durres and Vlora ports complies with international standards.  Enforce asylum-related legislation and establish a fully-fledged asylum system, in compliance with international standards.  Implement Albania's national strategy on migration and national action plan on asylum.  Ensure that Albania is in a position to meet SAA requirements regarding EU citizens working and/or residing in Albania.  Negotiate readmission agreements with all countries of the region and with the countries of origin of migrants transiting through Albania.  Progressively conclude, ratify and implement all the main international conventions in the field of migration. Money laundering  Reinforce the fight against economic and financial crime, including money-laundering and counterfeiting of currencies.  Establish an inter-ministerial agency for the purpose of seizing proceeds of crime.  Achieve tangible results in the fight against money laundering, both within and outside the financial sector. Drugs  Further implement the national anti-drug strategy and the related action plan.  Ensure substantially improved results in the fight against drug trafficking, especially as regards synthetic drugs, heroin and cocaine. Police  Continue to bring police services up to European standards, most notably through adequate training and equipment.  Ensure the functioning of a proper case-management system.  Achieve significant results in the fight against criminality, and in fighting corruption and other criminal behaviour within police ranks. Fighting organised crime and terrorism  Further increase international cooperation in the fight against organised crime and terrorism.  Achieve significant results in the rate, number and quality of prosecutions in relation to offences connected with organised crime and trafficking, as well as in terms of the seizure of the proceeds of crime.  Fully incorporate the international conventions and protocols on the prevention of terrorism to which Albania is party into domestic legislation, and implement them. 4. PROGRAMMING Community assistance under the stabilisation and association process to the western Balkan countries will be provided under the existing financial instruments, in particular by Council Regulation (EC) No 2666/2000 of 5 December 2000 on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia (1). Accordingly, this Decision will have no financial implications. Albania can have access to funding from multi-country and horizontal programmes. 5. CONDITIONALITY Community assistance under the stabilisation and association process to the western Balkan countries is conditional on further progress in satisfying the Copenhagen criteria as well as progress in meeting the specific priorities of this European Partnership. Failure to respect these conditions could lead the Council to take appropriate measures on the basis of Article 5 of Regulation (EC) No 2666/2000. Community assistance shall also be subject to the conditions defined by the Council in its conclusions of 29 April 1997, and 21 and 22 June 1999 in particular as regards the recipients' undertaking to carry out democratic, economic and institutional reforms. 6. MONITORING The implementation of the European Partnership shall be examined through the framework of the mechanisms established under the stabilisation and association process notably the annual progress reports presented by the Commission. (1) OJ L 306, 7.12.2000, p. 1. Regulation as last amended by Regulation (EC) No 2112/2005 (OJ L 344, 27.12.2005, p. 23).